Bloodworth, J.
In the petition for certiorari it is alleged that the court “erred in admitting over the objection of counsel for the defendant the testimony of Mr. Adams, president of said company, for the reason that it dealt with a telephone conversation, and a witness testified that he did not know whether or not it was the defendant talking to him.” Basing its ruling on that of the Supreme Court in Buckner v. State, 115 Ga. 238 (41 S. E. 583), and Colbert v. State, 118 Ga. 302 (45 S. E. 403), this court, in Gilmore v. Georgian Company, 17 Ga. App. 759 (88 S. E. 416), held: “In a certiorari ease the answer of the trial judge is the only source from which knowledge of the facts of the case and the rulings made therein can be derived.” The answer of the judge who tried this ease shows that the witness Adams testified that he had several conversations with the defendant, “and recognized her voice.” ITnder this answer and the ruling in Easterling v. Bell, 29 Ga. App. 465 (2) (116 S. E. 50), the court did not err in admitting that portion of the evidence of Mr. Adams of which complaint is made in the petition for certiorari.

Judgment affirmed.


Broyles, C. J., and Luke, J., concur.